                         Case 2:20-cv-01106-SVW-RAO Document 25 Filed 07/08/20 Page 1 of 1 Page ID #:180



                          1

                          2

                          3
                                                                                                           JS-6
                          4

                          5

                          6

                          7

                          8                            UNITED STATES DISTRICT COURT
                          9                CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
                         10
                               YVONNE HOLLIDAY,                                Case No: 2:20-CV-01106 SVW (RAOX)
                         11
                                                                               Assigned to United States District Judge
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12             Plaintiff,                             Hon. Stephen V. Wilson, Courtroom 10A;
    (213) 689-2500




                                                                               Magistrate Judge Rozella A. Oliver,
                         13
                                  vs.                                          Courtroom 590
                         14                                                    (Complaint filed on December 10, 2019)
                               COSTCO WHOLESALE
                         15
                               CORPORATION;                                    ORDER RE DISMISSAL OF THE
                         16    COSTCO WHOLESALE                                ENTIRE ACTION WITH PREJUDICE
                               MEMBERSHIP, INC.;
                         17
                               and Does 1 to 30, Inclusive,                    [Filed concurrently with Joint Stipulation
                         18                                                    for Dismissal of the Entire Action with
                         19
                                        Defendants.                            Prejudice]

                         20                                                    Trial Date: August 18, 2020
                         21
                                     Having considered the Parties’ Joint Stipulation for Dismissal of the Entire Action
                         22
                              with Prejudice, and finding that good cause exists, the Court hereby ORDERS that
                         23
                              Plaintiff’s case 2:20-CV-01106 SVW (RAOX) is hereby DISMISSED with prejudice in
                         24
                              its entirety.
                         25
                              IT IS SO ORDERED.
                         26
                              DATED: July ___,
                                           8 2020                              __________________________________
                         27
                                                                                     Hon. Stephen V. Wilson
                         28                                                       United States District Court Judge

                                                                         -1-
                                                                                                   JOINT STIPULATION RE DISMISSAL
